  Case 14-44109         Doc 41     Filed 05/03/19 Entered 05/03/19 09:55:43              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-44109
         JUAN MADRID
         ANASTASIA PETRIDIS
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/10/2014.

         2) The plan was confirmed on 03/19/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/12/2019.

         6) Number of months from filing to last payment: 51.

         7) Number of months case was pending: 53.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,960.00.

         10) Amount of unsecured claims discharged without payment: $19,411.93.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-44109       Doc 41     Filed 05/03/19 Entered 05/03/19 09:55:43                     Desc Main
                                   Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $52,875.00
       Less amount refunded to debtor                         $899.42

NET RECEIPTS:                                                                                $51,975.58


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $4,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $2,293.84
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $6,293.84

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal       Int.
Name                              Class   Scheduled      Asserted         Allowed        Paid         Paid
Advocate Medical Group        Unsecured          21.00           NA              NA            0.00        0.00
ARMOR SYSTEMS CORP            Unsecured         815.00           NA              NA            0.00        0.00
ARMOR SYSTEMS CORP            Unsecured      1,596.00            NA              NA            0.00        0.00
ARMOR SYSTEMS CORP            Unsecured         174.00           NA              NA            0.00        0.00
CAPITAL ONE AUTO FINANCE      Unsecured      2,041.00           0.00        1,814.62      1,814.62         0.00
CAPITAL ONE AUTO FINANCE      Secured       10,100.00     11,914.62        10,100.00     10,100.00    1,023.86
CAPITAL ONE NA                Unsecured            NA         904.86          904.86        904.86         0.00
Care Credit/GEMB              Unsecured      2,404.00            NA              NA            0.00        0.00
CAVALRY SPV I                 Unsecured         721.00        759.91          759.91        759.91         0.00
CAVALRY SPV I                 Unsecured         270.00        322.74          322.74        322.74         0.00
DIRECTV LLC                   Unsecured         298.00        297.78          297.78        297.78         0.00
ECAST SETTLEMENT CORP         Unsecured      3,062.00       3,106.86        3,106.86      3,106.86         0.00
FIFTH THIRD BANK              Unsecured         820.00           NA              NA            0.00        0.00
FIFTH THIRD BANK              Secured        7,000.00       7,361.42        7,361.42      7,361.42      708.29
FIRST PREMIER BANK            Unsecured         273.00           NA              NA            0.00        0.00
FIRST PREMIER BANK            Unsecured         219.00           NA              NA            0.00        0.00
GREAT AMERICAN FINANCE        Unsecured      1,000.00           8.37            8.37           8.37        0.00
GREAT AMERICAN FINANCE        Secured           500.00      1,830.00        2,230.00      2,230.00      118.78
GREAT AMERICAN FINANCE        Unsecured      2,364.00            NA              NA            0.00        0.00
IL DEPT OF REVENUE            Priority       1,100.00            NA              NA            0.00        0.00
ILLINOIS COLLECTION SVC       Unsecured         503.00           NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE      Priority       2,800.00         441.08          441.08        441.08         0.00
INTERNAL REVENUE SERVICE      Unsecured            NA         781.76          781.76        781.76         0.00
KOHLS                         Unsecured         904.00           NA              NA            0.00        0.00
LVNV FUNDING                  Unsecured         899.00        950.65          950.65        950.65         0.00
LVNV FUNDING                  Unsecured         579.00        634.25          634.25        634.25         0.00
MBB                           Unsecured         570.00           NA              NA            0.00        0.00
MRSI                          Unsecured         295.00           NA              NA            0.00        0.00
NAVIENT SOLUTIONS INC         Unsecured            NA       5,289.93        5,289.93           0.00        0.00
PRA RECEIVABLES MGMT          Unsecured         144.00        172.10          172.10        172.10         0.00
PRA RECEIVABLES MGMT          Unsecured      1,744.00       1,769.92        1,769.92      1,769.92         0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-44109        Doc 41     Filed 05/03/19 Entered 05/03/19 09:55:43                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
PRA RECEIVABLES MGMT           Unsecured         287.00        319.19        319.19        319.19         0.00
PRA RECEIVABLES MGMT           Unsecured         938.00        994.73        994.73        994.73         0.00
PRA RECEIVABLES MGMT           Unsecured         787.00        831.00        831.00        831.00         0.00
PRA RECEIVABLES MGMT           Unsecured      1,646.00       1,702.61      1,702.61      1,702.61         0.00
QUANTUM3                       Unsecured         279.00        279.28        279.28        279.28         0.00
QUANTUM3 GROUP LLC             Unsecured         481.00        481.00        481.00        481.00         0.00
QUANTUM3 GROUP LLC             Unsecured         105.00        105.09        105.09        105.09         0.00
QUANTUM3 GROUP LLC             Unsecured         984.00      1,007.67      1,007.67      1,007.67         0.00
RK GULIANI MD                  Unsecured          67.00           NA            NA            0.00        0.00
SPRINT NEXTEL                  Unsecured            NA         489.77        489.77        489.77         0.00
TD BANK USA                    Unsecured         804.00        854.84        854.84        854.84         0.00
T-MOBILE/T-MOBILE USA INC      Unsecured            NA       5,109.31      5,109.31      5,109.31         0.00
Universal Lenders Inc          Secured           997.00          0.00          0.00           0.00        0.00
Universal Lenders Inc          Secured           700.00          0.00          0.00           0.00        0.00
Universal Lenders Inc          Unsecured         997.00           NA            NA            0.00        0.00
Universal Lenders Inc          Unsecured      2,100.00            NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00              $0.00                  $0.00
      Mortgage Arrearage                                   $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                         $17,461.42         $17,461.42              $1,732.15
      All Other Secured                                $2,230.00          $2,230.00                $118.78
TOTAL SECURED:                                        $19,691.42         $19,691.42              $1,850.93

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00              $0.00                  $0.00
       Domestic Support Ongoing                             $0.00              $0.00                  $0.00
       All Other Priority                                 $441.08            $441.08                  $0.00
TOTAL PRIORITY:                                           $441.08            $441.08                  $0.00

GENERAL UNSECURED PAYMENTS:                           $28,988.24         $23,698.31                   $0.00


Disbursements:

       Expenses of Administration                           $6,293.84
       Disbursements to Creditors                          $45,681.74

TOTAL DISBURSEMENTS :                                                                       $51,975.58




UST Form 101-13-FR-S (09/01/2009)
  Case 14-44109         Doc 41      Filed 05/03/19 Entered 05/03/19 09:55:43                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
